Citation Nr: 1132677	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-41 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability (claimed as spurs).

4.  Entitlement to service connection for spurs in the neck, cervical vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Gretna, Louisiana, which, inter alia, denied service connection for coronary artery disease, a left knee disability, a right knee disability (claimed as spurs) and spurs of the neck, cervical vertebra. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran has informed the VA that he receives disability benefits from the Social Security Administration, based upon a stroke.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In addition, as the Veteran had indicated that these records pertain to a stroke, and a claim for entitlement to service connection for coronary artery disease is on appeal, these are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, these records should be obtained.

As to the Veteran's claim for service connection for coronary artery disease, service connection on a presumptive basis is available for this disability, if a Veteran was exposed to an herbicide agent during active military, naval, or air service if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

'Service in Vietnam' for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that 'service in Vietnam' will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under  38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  'Inland waterways' are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam 'brown water' Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

In the present case, the Veteran has indicated that he served off the coast of Vietnam during 1965 on the Hancock and from 1970 to 1974 on the Kitty Hawk.  He indicated that he flew in and out from the mainland, transporting the Admiral and maintenance people, and was sent ashore for one to five days at a time on A6's for maintenance.  The Veteran's service personnel records confirm that he was stationed on the U.S.S. Hancock in 1965 and Attack Squadron 52, stationed out of Whidbey Island, Washington from 1970 to 1974.  It appears that the Veteran was stationed on the U.S.S. Kittyhawk, at least for the time period from 1972 to 1973.  In order to appropriately fulfill the duty to assist, the RO should inform the Veteran of the types of evidence he could submit to support his claim that he went ashore in Vietnam, which would include evidence such as buddy statements and pictures.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(4)(2010).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his Travel Board hearing, the Veteran contended that he began having chest pains while on active duty, but that it was misdiagnosed as gastritis.  He indicated that he was seen for chest pain just before he retired.  In fact, his service treatment records reflect that he was seen for chest pain in February 1981, when he was assessed with a contusion on his chest and a question of early pneumonia.  In May 1981, about 5 months before his release from active duty, he was seen again for chest pain.  The assessment was possible intercostals muscle spasm, possible esophageal spasm and doubtful myocardial.  A September 1981 chest x-ray revealed pleural parenchymal scars in both bases; the chest as otherwise unremarkable.  His separation examination noted the results of his September1981 chest x-ray, but did not reveal any diagnosis of a cardiac condition.  

Records showing treatment at Keesler Air Force Base from 1995 to 1996 show that the Veteran reported a greater than 15 year history of chest pain.  He was diagnosed with angina in October 1995 and with coronary artery disease in December 1995.  These records reflect that the Veteran underwent coronary artery bypass surgery in February 1996.

The Veteran submitted a February 2011 letter from his private physician, E.D.E., M.D., F.A.C.C., who noted that the Veteran had coronary artery bypass surgery in 1996, percutaneous coronary intervention with stent placement in the saphenoud vein graft to the lateral anterior descending artery in 2003, and because of the cardiomyopathy, he had cardiac resynchronization therapy internal cardioverter defibrillator implanation in 2008.  The private physician also noted that the Veteran had left carotid endarterectomy in 2004, and multiple percutaneous coronary interventions with placement of stents in his left external iliac, left common femoral and right common femoral arteries, as well as laser atherectomy and thrombolysis.  

In addition, the Veteran submitted another February 2011 letter, from another private physician, K.J.G., M.D., which reflected the pertinent diagnoses of coronary artery disease, cerebral vascular incident, peripheral vascular disease, and cardiomyopathy.  

The Board finds that the Veteran had met the criteria for a VA examination to determine whether he has a cardiac condition, to include coronary artery disease, which began to manifest or is etiologically related to his active duty.  Additionally, the records from the procedures in 2003, 2004 and 2008 are not in the claims file and should be obtained.

With regard to his claims for entitlement to service connection for his right and left knee disabilities, the Board notes that the Veteran's service treatment records reflect that he was seen in July 1977 for muscle and tendon pain in his knee.  He reported having problems with both his knees since 1964.  In August 1977, it was noted that the Veteran reported that he injured his knees on the flight deck when he fell in 1964.  He was diagnosed with left knee chondromalacia.  In May 1977, he reported problems with both his knees.  In December 1980, the Veteran again indicated that he had been having bilateral knee pain since 1964.  He reported that, at the time he was seen, his right knee hurt but his left knee was in severe pain.  The examiner noted a question of arthritis of his left knee.  A September 1981 x-ray revealed no significant abnormality.  His separation examination revealed normal lower extremities.

The Veteran testified that, following service, he was seen at Eglin Air Force Base for his knees, where he was told that he had "flight deck knees" which were the result of running up and down the flight decks, carrying heavy items, such as chains.  The Veteran indicated at his hearing that he believed these records were in the claims file; however, it appears that these are not contained in the record of evidence.  In the claims file, there is a December 2007 internal memorandum which notes that the Veteran had indicated on his claim that he had been treated at Eglin Air Force Base after active duty, and that it had been determined that the air force base had closed in 1992.  The records, therefore, would be located at the National Personnel Records Center (NPRC).  The claims file includes a request for records from the NPRC; however, the request only included records during the Veteran's active duty.  Therefore, on remand, any treatment records from Eglin Air Force Base should be obtained, for the years following the Veteran's active duty.  In addition, the Veteran should be provided with a VA examination to determine whether he has right or left knee disabilities that are related to service.  

Finally, the Veteran contends that he has a neck disability that is related to his time on active duty, when he jumped from helicopters and often hit his head.  He indicated that he was told in 1983 or 1984 that he had spurs in his neck, blocking the nerves.  He indicated that he had several tests on his neck, including a CT scan and, from his description, possibly nerve conduction studies.  The Board finds that, in order to appropriately fulfill the duty to assist, these records should be obtained.  In addition, the Veteran should be provided with a VA examination to determine if he had a cervical spine disability which is associated with his active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with notification of the information and evidence he can submit to support his claim that he went ashore to Vietnam while stationed on the U.S.S. Hancock and the U.S.S. Kittyhawk.  This evidence includes buddy statements and photographs.  

2.  The AOJ should request copies of any decision(s) and accompanying medical records submitted in support of any claim by the appellant for disability benefits from the SSA.  If records are unavailable, SSA should so indicate.

3.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his spine disorders.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should obtain the Veteran's treatment records from Eglin Air Force Base in the years following his discharge from active duty from the NPRC.  If records are unavailable, please have the provider so indicate.  

4.  The AOJ should make arrangements for the Veteran to be afforded a cardiology examination, by an appropriate specialist, to determine whether the Veteran has any cardiac disabilities, to include coronary artery disease, which are a result of or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The cardiology examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's cardiac disorders, to include coronary artery disease, are a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  The examiner should discuss the Veteran's reports of in-service chest pain and whether these were early symptoms or manifestations of a cardiac condition.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine whether the Veteran's has right or left knee disorders or neck disorders which are related to service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner should provide current diagnoses of any right or left knee disorder or neck disorder, and offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right or left knee disorder or neck disorder is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  The examiner should discuss the Veteran's service treatment records which reflect treatment for his knees in 1977 and reports of bilateral knee pain since 1964.  The examiner should also discuss whether any neck disorder is related to the Veteran's reports of hitting his head numerous times.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

6.  After completion of the above, the AOJ should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


